Citation Nr: 1139539	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  08-35 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for dermatitis of the face and scalp. 


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1971, including service in Vietnam. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was previously before the Board and was remanded in July 2010. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Although the Board acknowledges the RO's efforts in connection with the prior remand, the Veteran has now responded to the May 2011 supplemental statement of the case claiming that he did not report for the examination scheduled pursuant to the Board's remand because notice of the examination arrived after the examination date.  He further claims that he has tried a number of times to have the examination rescheduled.  It thus appears that the Veteran is in fact willing to report for such examination.  Under the particular circumstances, the Board believes the Veteran should be rescheduled for an appropriate examination.  The Board stresses to the Veteran, however, that the examination is being scheduled to assist him with his claim and that his cooperation is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of his current skin disability.  It is imperative that the claims file be made available to and be reviewed by the examiner.  The diagnosis of any skin disorder(s) found on examination should be clearly reported. 

As to each current skin disorder which is diagnosed on examination, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such disorder was manifested during service or is otherwise causally related to service, to include presumed exposure to herbicides in Vietnam.  A rationale should be furnished for all opinions.

2.  After completion of the above, the RO should review the expanded record and determine if the claim can be granted.  If the benefit remains denied, the RO should furnish the Veteran with a supplemental statement of the case and afford an opportunity to respond.  The case should then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


